
	
		II
		111th CONGRESS
		1st Session
		S. 883
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Kerry (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  recognition and celebration of the establishment of the Medal of Honor in 1861,
		  America’s highest award for valor in action against an enemy force which can be
		  bestowed upon an individual serving in the Armed Services of the United States,
		  to honor the American military men and women who have been recipients of the
		  Medal of Honor, and to promote awareness of what the Medal of Honor represents
		  and how ordinary Americans, through courage, sacrifice, selfless service and
		  patriotism, can challenge fate and change the course of history.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Medal of Honor Commemorative Coin Act
			 of 2009.
		2.FindingsThe Congress finds as follows:
			(1)The Medal of Honor was first authorized by
			 the Congress in 1861, as the United States Navy’s highest personal
			 decoration.
			(2)The Army Medal of Honor was authorized by
			 the Congress in 1862, and the Air Force Medal of Honor was authorized by
			 Congress in 1956.
			(3)The Medal of Honor
			 is presented by the President of the United States in the name of the Congress,
			 to a person who, while a member of the United States Armed Forces distinguishes
			 himself or herself conspicuously by gallantry and intrepidity, at the risk of
			 his or her life, and above and beyond the call of duty—
				(A)while engaged in
			 action against an enemy of the United States;
				(B)while engaged in
			 military operations involving conflict with an opposing foreign force;
			 or
				(C)while serving
			 with friendly foreign forces engaged in an armed conflict against an opposing
			 armed force in which the United States is not a belligerent party.
				(4)The deed performed
			 must have been one of personal bravery or self-sacrifice so conspicuous as to
			 clearly distinguish the individual above his or her comrades, and must have
			 involved risk of life.
			(5)Incontestable
			 proof of the performance of the service is required, and each recommendation
			 for the award of the Medal of Honor is considered on the standard of
			 extraordinary merit.
			(6)Fewer than 3,500
			 Medals of Honor have been awarded to members of the United States Armed
			 Forces.
			(7)The Congressional Medal of Honor Society is
			 a not-for-profit organization chartered by the 85th Congress under a
			 legislative act signed into law by President Dwight D. Eisenhower on August 14,
			 1958, and membership in the Society is restricted to recipients of the Medal of
			 Honor.
			(8)Society
			 members—
				(A)are joined
			 together for the purpose of forming and maintaining friendship among all living
			 recipients of the Medal of Honor and remembrance of posthumous and deceased
			 recipients; and
				(B)are dedicated to
			 the protection and preservation of the dignity, honor, and name of the Medal of
			 Honor, service to others, service to Nation, and the promotion of allegiance to
			 the Constitution and the Government of the United States.
				(9)Members of the
			 Society act to foster patriotism and to inspire and encourage the youth of
			 America to become worthy citizens.
			(10)The Congressional
			 Medal of Honor Foundation, a 501(c)(3) not-for-profit organization founded by
			 the Society in 1999, is dedicated to—
				(A)perpetuating the
			 Medal of Honor’s legacy through outreach and collaborative efforts;
				(B)raising funds for
			 initiatives that promote what the Medal of Honor represents, operation of the
			 Congressional Medal of Honor Society headquarters, and the public outreach
			 activities of the Medal of Honor Society’s membership; and
				(C)promoting American
			 values and the qualities of courage, sacrifice, and patriotism through
			 increased awareness, education, scholarships, behavior, and example.
				(11)Through its
			 educational and outreach programs, the Congressional Medal of Honor Foundation
			 promotes heroism, selflessness and distinguished citizenship among American
			 youth, and brings public awareness to the actions of ordinary Americans who
			 have made and are making a profound difference in preserving our
			 freedoms.
			3.Coin
			 specifications
			(a)DenominationsIn recognition and celebration of the
			 founding of the Medal of Honor in 1861, and notwithstanding any other provision
			 of law, the Secretary of the Treasury (hereafter in this Act referred to as the
			 “Secretary”) shall mint and issue the following coins:
				(1)$5 gold coinsNot more than 100,000 $5 gold coins, which
			 shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver coinsNot more than 500,000 $1 coins, which
			 shall—
					(A)weigh 26.73 grams;
					(B)have a diameter of 1.500 inches; and
					(C)contain 90 percent silver and 10 percent
			 copper.
					(b)Legal tenderThe coins minted under this Act shall be
			 legal tender, as provided in section 5103 of title 31, United States
			 Code.
			(c)Numismatic itemsFor purposes of sections 5134 and 5136 of
			 title 31, United States Code, all coins minted under this Act shall be
			 considered to be numismatic items.
			4.Design of
			 coins
			(a)Design requirements
				(1)In generalThe design of the coins minted under this
			 Act shall be emblematic of the traditions, legacy, and heritage of the Medal of
			 Honor, and the distinguished service of its recipients in the Nation’s
			 history.
				(2)Designation and inscriptionsOn each coin minted under this Act, there
			 shall be—
					(A)a designation of the value of the
			 coin;
					(B)an inscription of the year
			 2011; and
					(C)inscriptions of the words
			 Liberty, In God We Trust, United States of
			 America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall—
				(1)contain motifs that represent the 3 Medal
			 of Honor designs (Army, Navy, and Air Force) and specifically honor the Medal
			 of Honor recipients, both past and present, such designs to be consistent with
			 the traditions and heritage of the United States Armed Services, the mission
			 and goals of the Congressional Medal of Honor Society, and the mission and
			 goals of the Congressional Medal of Honor Foundation;
				(2)be selected by the
			 Secretary, after consultation with the Boards of the Congressional Medal of
			 Honor Society and Congressional Medal of Honor Foundation and the Commission of
			 Fine Arts; and
				(3)be reviewed by the Citizens Coin Advisory
			 Committee.
				5.Issuance
			(a)Quality of coinsCoins minted under this Act shall be issued
			 in uncirculated and proof qualities.
			(b)Mint facilityFor each of the 2 denomination of coins
			 minted under this Act, at least 1 facility of the United States Mint shall be
			 used to strike proof quality coins, while at least 1 other such facility shall
			 be used to strike the uncirculated quality coins.
			(c)Period for
			 issuanceThe Secretary of the
			 Treasury may issue coins minted under this Act only during the 1-year period
			 beginning on January 1, 2011.
			6.Sale of coins
			(a)Sale priceThe coins issued under this Act shall be
			 sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge provided in section 7(a) with
			 respect to such coins; and
				(3)the cost of designing and issuing the coins
			 (including labor, materials, dies, use of machinery, overhead expenses,
			 marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall
			 make bulk sales of the coins issued under this Act at a reasonable
			 discount.
			(c)Prepaid orders
				(1)In generalThe Secretary shall accept prepaid orders
			 for the coins minted under this Act before the issuance of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				7.Surcharges
			(a)In generalAll sales of coins minted under this Act
			 shall include a surcharge as follows:
				(1)A surcharge of $35 per coin for the $5
			 coin.
				(2)A surcharge of $10 per coin for the $1
			 coin.
				(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be promptly paid by the Secretary to the
			 Congressional Medal of Honor Foundation to help finance the educational,
			 scholarship, and outreach programs of the Foundation.
			(c)AuditsThe Congressional Medal of Honor Foundation
			 shall be subject to the audit requirements of section 5134(f)(2) of title 31,
			 United States Code, with regard to the amounts received under subsection
			 (b).
			(d)LimitationNotwithstanding subsection (a), no
			 surcharge may be included with respect to the issuance under this Act of any
			 coin during a calendar year if, as of the time of such issuance, the issuance
			 of such coin would result in the number of commemorative coin programs issued
			 during such year to exceed the annual 2 commemorative coin program issuance
			 limitation under section 5112(m)(1) of title 31, United States Code (as in
			 effect on the date of enactment of this Act). The Secretary may issue guidance
			 to carry out this subsection.
			
